Title: From James Madison to Edmund Randolph, 16 July 1788
From: Madison, James
To: Randolph, Edmund


My dear friendN. York July 16. 88
The inclosed papers will give you the latest intelligence from Poughkepsie. It seems by no means certain what the result there will be. Some of the most sanguine calculate on a ratification. The best informed apprehend some clog that will amount to a condition. The question is made peculiarly interesting in this place, by its connexion with the question relative to the place to be recommended for the meeting of the first Congress under the new Government.
13 States are at present represented. A plan for setting this new Machine in motion has been reported some days, but will not be hurried to a conclusion. Having been but a little time here, I am not yet fully in the politics of Congress. I had on the road several returns of a bilious lax which made my journey more tedious & less agreeable than it would otherwise have been. At present I am pretty well again. Hoping this will find you & yours more compleatly so, I remain Yr. Affete friend
Js. Madison Jr
